Citation Nr: 1302374	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the National Guard from May 1967 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for bilateral pes planus.  A timely notice of disagreement (NOD) was received from the Veteran in January 2010. A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.  

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.   

In a decision issued in June 2011, the Board denied the Veteran's service connection claim for bilateral pes planus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.   

The Board notes that the Veteran had previously been represented by The American Legion.  In November 2011, the Veteran granted a power-of-attorney in favor of private attorney Daniel G. Krasnegor in conjunction with the claim on appeal.  

This case was previously before the Board in May 2012, at which time it was remanded for additional evidentiary development as well as to address due process matters.  Pursuant to the Remand, a VA examination was conducted in July 2012.  Subsequently, the Veteran's attorney has identified several inadequacies in conjunction with that examination and has requested another remand to address those inadequacies, as will be further explained herein.  

A January 2013 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Veteran is seeking service connection for pes planus.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c),(d) (2012).   

This case was previously before the Board in May 2012, at which time the Board requested that a VA examination be conducted by the examiner who conducted the December 2009 VA examination for an addendum opinion addressing the etiology of the Veteran's pes planus.  The examiner was instructed to assume that the Veteran did not have a pes planus disorder at the time of his entry into ACDUTRA.  Based on consideration of such assumption, and review of the claims file, the examiner was asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's pes planus had its onset during his ACDUTRA, or, is otherwise medically related to such service.  

The Board also stipulated that if the examiner who conducted the December 2009 VA examination was unavailable, or, unable to provide the requested opinion without first examining the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion in response to the questions posed above.  It was requested that the entire claims file, to include a copy of the May 2012 REMAND, be made available to the physician designated to examine the Veteran, and that the examination report include a discussion of the Veteran's documented medical history and assertions.  In addition, it was asked that all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and that clinical findings be reported in detail.  Finally, it was requested that the examiner set forth all examination findings along with complete rationale for the conclusions reached in a typewritten report.  

Pursuant to the Board Remand, a VA examination was conducted in July 2012, by the same VA nurse practitioner who had conducted the 2009 VA examination, and review of the claims file was noted.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service, or any incident therein.  The examiner explained that there was no mention of pes planus during active duty or on the separation examination report.  It was noted that the Veteran had been seen for blisters on his feet and was discharged for obesity causing foot pain and the examiner observed that these conditions could occur without having pes planus.  The examiner concluded that there was no documentation of pes planus on active duty and therefore, there was no evidence to relate pes planus to the Veteran's ACDUTRA, or otherwise medically relate this condition to service.  

In a December 2012 brief, the Veteran's attorney maintains that the 2012 examination was inadequate.  Initially, it is contended that the examiner failed to provide adequate rationale.  Citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), the Veteran's attorney noted that in that case, the Court held that in order for an opinion to be adequate it must support its conclusions with an analysis that the Board can consider and weight against contrary opinions.  He observed that the examiner provided a four sentence rationale for her conclusion, and failed to explain why she believed that blisters and foot pain did not indicate pes planus in this case, diagnosed later.  It was also noted that the examiner had failed to discuss other symptomatology indicative of pes planus noted in the service treatment records, including cramping of the legs and pain in the arches.  The Veteran's attorney asserted that that the examiner provided little more than data and conclusions, and indicated that the lack of analysis or well-reasoned rationale rendered the opinion wholly inadequate.  

The Veteran's attorney also mentioned that the examiner failed to consider competent and credible lay statements of continuing symptomatology since service.  In the brief, it was noted that the Veteran had provided lay testimony regarding continuity of symptomatology of sore feet, and pain in the arches since service.  It was observed that the Veteran was competent to provide such an account.  The brief indicates that because the Veteran did not have a diagnosis until after service, his lay testimony regarding his symptoms, onset and continuity was necessary to determine whether the condition had its onset in service and in this regard, cited to the case of Buchanan v. Nicholson, in which the Court held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits.  451 F.3d 1131, 1335 (2006).  

Further, the Veteran's attorney maintains that the VA examiner who conducted the 2012 examination was not qualified to provide a specialized medical opinion.  It was noted that she was a nurse practitioner and that it did not appear that she had the necessary medical training to complete the examination requested.  In this regard, the Board points out that pursuant to the terms of the 2012 Board remand, a supplemental opinion was requested from the same examiner who had conducted the 2009 examination; which in this case was the same VA nurse practitioner.  Hence, the choice of the examiner was compliant with the Board's specific request for that examiner.  

The Board may assume the competency of any VA medical examiner, including nurse practitioners and physician assistants, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569  (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a claimant does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  The Federal Circuit recently explained that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Without making any determination as to the qualifications of the nurse practitioner who conducted the 2009 and 2012 VA examinations, the Board recognizes the request made by the Veteran's attorney to the effect that an examiner with different qualifications be assigned to conduct a new examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  As observed by the Veteran's attorney, there were some inadequacies in conjunction with the 2012 VA examination report, such as the failure to consider lay evidence.  Accordingly, a new examination will be requested to be conducted by a physician, with an expertise in foot conditions, if possible.  

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.   

Further, the RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim, to include, for the sake of efficiency evidence submitted directly to the Board such as the November 2012 medical statement of Dr. J.D.M., Jr. (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby is REMANDED for the following action:

1.  The RO should ascertain whether the Veteran has received any VA treatment for his feet.  If so, all such available VA pertinent records of evaluation and/or treatment of the Veteran should be obtained.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.   

The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  The RO's letter should also inform the Veteran of the information and evidence needed to support a service connection claim for pes planus.   

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period. 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After any/all outstanding records and/or responses have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by appropriate an appropriate physician, a specialist in foot conditions - if possible, at a VA medical facility for an opinion addressing the etiology of the Veteran's pes planus.  In this regard, the entire claims file, to include a complete copy of this REMAND, should be provided for the examiner and review of these items should be documented in the examination report.  

As an initial matter the examiner should elicit from the Veteran lay reports regarding his symptoms, particularly as relates to the nature, onset, chronicity and continuity, and record this in the examination report.  Additional information regarding lay symptoms can also be found in the Veteran's 2008 hearing testimony and in the December 2012 brief from the Veteran's attorney, both of which should also be reviewed for pertinent information to be included in the examination report.  In addition, the physician should identify his or her medical specialty.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  In addition, all currently manifested foot conditions should be diagnosed.   

The examiner should be instructed to assume that the Veteran did not have pes planus, or any other foot disorder at the time of his entry into ACDUTRA in May 1967.  Based on consideration of such assumption, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's pes planus, or any other currently manifested foot condition, had its onset during his ACDUTRA, or, is otherwise medically related to such service which ended in mid-August 1967.  

In providing an opinion, consideration must be given to the Veteran's lay reports of the nature, onset, chronicity and continuity, of his in and post-service symptomatology, as well as to the November 2012 private medical report of Dr. J.D.M., Jr.  Supporting rationale relating to this inquiry should be provided accompanying the requested opinion. 

The examiner is also specifically requested to address the following matters raised by the Veteran's attorney in his December 2012 brief: (a) whether symptoms of blisters and foot pain documented in the service treatment records were early indicators or are otherwise associated with the later diagnosis of pes planus in this case, and (b) whether cramping of the legs and pain in the arches documented in the service treatment records were early indicators or are otherwise associated with the later diagnosis of pes planus in this case.  Supporting rationale relating to each of these inquires should be provided accompanying the requested opinions.  

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent  lay and clinical evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.  

9.  If the  benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


